Title: To John Adams from William Cunningham, 11 March 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, March, 11. 1809.

On the first of the month I received your favour of the 22d. ult. with a copy of a speech of a ci-divant Minister to the Six Nations. Having been ill of the prevailing influenza, and expecting, mail after mail, to receive your answer to my letters of the 20th. and 23d. of Feb. I have delayed this acknowledgment. I hope that this evening will relieve my impatience to see the speculations you have written in opposition to the opinions of an Officer, whose duty it was to facilitate, but whose contumacy embarrassed your Administration.
If the Speech was, as is asserted in its exordium, extemporaneous, it is better evidence of the real sentiments of the speaker than a premeditated oration could have been. Truth is often, with sinester views, disguised in false drapery, but it is more difficult than to give to Genoa velvet a firmness to resist water, to give to this drapery an impenetrable texture. The obligations to his country of a public agent, demand from him an able and a just defence of her cause—his ingenuousness will not be reproached if he leaves to the adverse party the developement of the facts which would serve his own purpose but by remaining in obscurity, but His views cannot escape suspicion if he dwells much on extraneous matter. If these obligations do not embrace a principle which could tolerate in Col. Pickering, in a conference with the Chiefs of the Six Nations, the dissimulation of his feelings towards England and France and I am confident they do not, we must find his object under the web he spread over it, or throw him into the dilemma unavoidable from the admission of his sincerity. The declarations that, “Since we threw the King upon his back, and established our independence, they, (Great Britain) have borne us no good will, and would gladly make another attempt to enslave us,” are declarations of facts, unchangeable by the conduct which policy, in any contingency, might dictate as best to be regarded towards this implacable foe. Facts are the foundations of a good policy, and their stable belief in the public mind, is in a free government, essential to the existence of the policy. In the Senate, Mr. Pickering asserts the dispositions of Great Britain to be friendly. With regard to France, his sentiments have passed to the same reversal, as if he thought it due to consistency, that his contradictions should be double, and meet in a new opinion like the dovetails in a piece of joinery—that his tepidity and his zeal might incur the single charge only of a change in object. If a little higher advance in the, at all times diminutive, stature of the understanding, opens a new view, he must be too versatile in his judgment to claim much confidence, who can see things differently from the same summit and to him the highest attainable. If this diversity of prospect is allowable to a political Joshua, the people, will be deluded by the report of his discoveries, will despair of the promised land. Is a statesman like a Mantau-maker who, by the multiplication, the reduction or the transformation of the same fabrics, can make a dress for any season, for any age, or for any occasion? In what will such fluctuations of opinion end? At variance with himself, Mr. Pickering may propose the terms of reconciliation, but it remains to the people to ratify or reject them.
I had seen Lyon’s Letter, and had waded through it. When I turn to the journals of ‘98, and compare the treatment of him then with the estimation of him now, I think of a belle who, in the pride of accomplishments, casts her eye fastidiously upon a worthless fellow; but who, when passed her prime, “oversteps the modesty of nature” in her forwardness to encourage his advances—’tis a mortifying meanness! Lyon has been called a beast, but the most I could ever make of him was a chattering pianet—Noscitur ex sociis.
Your view of our situation in 1798, is fully substantiated by public Documents. So glorious a result of the measures then pursued ought to have settled them forever in the Cabinet, and in the bosom of every American, as the only measures, designated by Heaven and consecrated by Experience; for the maintenance of our maritime rights. The fortunate issue, Sir, of these measures to your own fame, is a subject with which I am too full not to fear to attempt to speak to you, and confine myself within allowable limits. The reduction of Directoral hauteur, to a compliance with your own conditions, was a conquest which no other Cabinet can boast. Your declaration in your Message to Congress of June 21. 1798, “that you would never send another Minister to France without assurances that he would be received, respected and honoured as the Representative of a great, free, powerful and independent people nation,” committed you, as to the terms, upon which a new mission would be instituted. I derive the highest satisfaction from the direct information, that the Directory transmitted to you “the most positive assurances in various ways, both official and unofficial, that they would receive your Ministers, and make peace on your own terms.” You know it, Sir, to have been alledged, that of a relaxation in the tone of the Directory, you had nothing but informal intimations, circuitously passed to you through Mr. Murray, and of too vague a character to release you from your engagement in your Message. To what distortions will not a phrenzied party descend! The concessions on the part of the Executive of France, which abated, if but for a moment, the Hotspurian temper of the British Minister, were unquestionably such as ought to pa effectually to have appeared the just indignation of the American President. The confession of Mr. Liston, that the submission of the Directory had banished his hopes of a war, is the more precious for being unwillingly yielded. If his understanding and his magnanimity, enlightened and ennobled, burst through his prejudices, to pay you a just compliment, the breach was immediately repaired, and in his own breast and in the breasts of his party, these prejudices have pent up, against you, not wisdom and generosity only, but truth—They will have their enlargement—The day will come when the Statue, and the hearts of a grateful people, will bear the honourable and useful memorial of their triumph Magna est veritas et prevalebit.
Had our Country profited of past experience. Had she duly appreciated the counsel respecting a safe, prompt and efficacious defence of our commercial rights, so copiously given in your communications to Congress, and in your Answers to Addresses, particularly in your Answer to the people of Rockingham County in North-Carolina, and in your Answer to the Boston Marine Society, of July, and Sep. ’98 the tide of successful experiment would not have ebbed; the ocean would have continued free to us as to the Leviathan, and as fearlessly might we play or prowl therein.
I wish I could be favoured with your thoughts upon the State Papers which have lately appeared.
Mr. Lloyd, in his celebrated Speech, speaks of a truism, but I have not seen any thing from him before which so clearly betrayed the trio tyro.
With veneration and respect, I am, Dear Sir /Your obliged Friend

Wm. Cunningham, J.